                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION


 CHARLES RAY JOHNSON,                                              4: 18-CV-04098-RAL
                                                                   4: 18-CV-04099-RAL
                        Plaintiff,                                 4: 18-CV-04100-RAL

        vs.
                                                                 OPINION AND ORDER
 BROOKINGS POLICE DEPARTMENT, AND
 DAMIAN WEETS , IN HIS OFFICIAL
 CAPACITY;

                        Defendants.



       Plaintiff Charles Ray Johnson (Johnson) filed three closely related pro se civil rights

lawsuits in succession under 42 U.S.C. § 1983. All three suits allege that Defendants falsely

arrested and used excessive force against him during his arrest, thereby violating his constitutional

rights and either intentionally or negligently inflicting emotional distress. Specifically, Johnson

states that police officer Damian Weets (Officer Weets), having been called to investigate

Johnson's activities as he sat with a woman in a car outside a residential housing unit for five

hours, brandished his weapon and pointed it at Johnson after Johnson failed to provide the officer

his identification. Johnson claims that the officer had no probable cause to investigate Johnson' s

activities and believes that police were called by residents whom Johnson had previously reported

to the police for failure to supervise a toddler. Officer Weets ultimately arrested Johnson for False

Impersonation to Deceive Law Enforcement, and Johnson, who was on state probation or parole,
spent approximately one week in the South Dakota Department of Correction's Jameson Annex

as a result of the arrest.

        Johnson filed three lawsuits against the Brookings Police Department and Officer Weets

over the same facts. In the case filed as 18-CV-4098-RAL, Johnson requested appointment of

counsel and in each of the three cases Johnson sought leave to proceed in forma pauperis. In

accordance with the screening procedure required by 28 U.S.C. § 1915(e)(2), the Court dismisses

Johnson's Complaint.

I.      Standard of Review

        Suits brought in forma pauperis are subject to a two-step screening process, which first

requires the plaintiff to demonstrate financial eligibility to proceed without prepayment of fees.

Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982); see~. Lundahl v. JP Morgan

Chase Bank, 2018 WL 3682503, *1 (D.S.D. 2018). A person maybe granted permission to proceed

in forma pauperis if he or she "submits an affidavit that includes a statement of all assets such

[person] possesses [and] that the person is unable to pay such fees or give security therefor." 28

U.S.C. § 1915(a)(l). The litigant is not required to demonstrate absolute destitution, and the

determination of whether a litigant is sufficiently impoverished to qualify to so proceed is

committed to the court's discretion. Lee v. McDonald's Corp., 231 F.3d 456 (8th Cir. 2000); Cross

v. Gen. Motors Corp., 721 F.2d 1152, 1157 (8th Cir. 1983); see, ~ . Babino v. Janssen & Son,

2017 WL 6813137, *1 (D.S.D. 2017). In light of the information Johnson has provided in his

financial affidavits, this Court finds that he may proceed in forma pauperis.

        The second step of the in forma pauperis screening process requires a district court to

determine whether a pro se civil action against a governmental entity or employee should be

dismissed as "frivolous, malicious, or fail[ing] to state a claim upon which relief may be granted"



                                                 2
or for "seek[ing] monetary relief from a defendant who is immune from such relief." 28 U.S.C.

§ 1915(e)(2); Martin-Trigona, 691 F.2d at 857; see also Lundahl, at *1. Prose complaints must be

liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Native Am. Council of

Tribes v. Solem, 691 F.2d 382 (8th Cir. 1982). Notwithstanding its liberal construction, a pro se

complaint may be dismissed as frivolous "where it lacks an arguable basis either in law or in fact;"

that is, where the claim is "based on an indisputably meritless legal theory" or where, having

"pierce[ d] the veil of the complaint's factual allegations," the court determines those facts are

"fantastic or delusional." Neitzke v. Williams, 490 U.S. 319,325, 327-28 (1989) (internal citations

omitted); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       A court may dismiss a complaint for failure to state a claim "as a matter oflaw if it is clear

that no relief could be granted under any set of facts that could be proved consistent with the

allegations." Neitzke, 490 U.S. at 327 (1989) (internal citations omitted). To avoid dismissal, a

complaint "must show that the plaintiff 'is entitled to relief,' ... by alleging 'sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face."' Torti v. Hoag, 868

F.3d 666, 671 (8th Cir. 2017) (quoting In re Pre-Filled Propane Tank Antitrust Litig., 860 F.3d

1059, 1063 (8th Cir. 2017) (en bane), Fed. R. Civ. P. 8(a)(2), and Ashcroft v. Igbal, 556 U.S . 662,

678 (2009)). To determine whether a claim is plausible on its face is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense." Ashcroft v.

Igbal, 556 U.S. at 679 (2009). A complaint must allege "more than labels and conclusions." Torti,

868 F.3d at 671 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

II.    Constitutional Claims Against Brookings Police Department

       It is well-settled law that police departments, sheriffs offices, and jails are not persons

within the meaning of 42 U.S.C. § 1983 and are thus not amenable to suit. See,~. De La Garza



                                                   3
v. Kandiyohi County Jail, Correctional Institution, 18 Fed.Appx. 436,437 (8th Cir. 2001); see also

Purchase v. Sturgis Police Dept., 2015 WL 1477733, *12 (D.S.D. 2015); and Ferrell v. Williams

County Sherriffs Office, 2014 WL 6453601 (N.D. 2014) (collecting cases). Consequently,

Johnson's claims of false arrest and use of excessive force against the Brookings Police

Department should be dismissed. Johnson's state law claims against Brookings Police Department

are discussed below.

III.   Constitutional Claims Against Officer Weets

       Johnson claims that Officer Weets falsely arrested him and used excessive force in

violation of the Fourth Amendment right against unreasonable search and seizure. Johnson does

not state whether his suit against Officer Weets is in the officer's individual or official capacity.

However, where a complaint "does not specifically name the defendant in his individual capacity,

it is presumed he is sued only in his official capacity." Baker v. Chisom, 501 F.3d 920, 923 (8th

Cir. 2007).

       A claim brought against a state official in his or her official capacity is treated as a suit

against the state or political subdivision itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985). In

an official capacity suit, the plaintiff must demonstrate that a policy or custom of the governmental

entity of which the official was an agent motivated the alleged constitutional violation. Id. at 166;

see also Hafer v. Melo, 502 U.S. 21, 25 (1991). State officials may only be sued in their official

capacity for injunctive relief, not for damages. See Arizonans for Official English v. Arizona, 520

U.S. 43, 69 n.24 (1997); and Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 n.10 (1989).

       To establish a claim for such custom liability, plaintiff must demonstrate the following:

       (1) The existence of a continuing, widespread, persistent pattern of unconstitutional
           misconduct by the governmental entity's employees;




                                                  4
       (2) Deliberate indifference to or tacit authority of such conduct by the
           governmental entity's policymaking officials after notice to the officials of that
           misconduct; and
       (3) That plaintiff was injured by acts pursuant to the governmental entity's custom,
           i.e., that the custom was a moving force behind the constitutional violation.

Johnson v. Douglas County Medical Dept., 725 F.3d 825, 827 (8th Cir. 2013). Governmental

entities may be sued for constitutional violations that arise via governmental custom "even though

such a custom has not received formal approval through the body's official decisionmaking

channels." Monell v. Dep't of Soc. Servs., 436 U.S. 658,691 (1978). Claims based on a theory of

vicarious liability, however, may not be brought under § 1983 . Aschcroft v. Iqbal , 556 U.S. 662,

676 (2009).

       Here, Johnson has not claimed that Officer Weets ' actions were the result of a policy or

custom of the Brookings Police Department. Nor has Johnson requested injunctive relief. Rather,

Johnson has alleged that the actions of an individual officer in arresting him were unlawful. Such

an allegation is insufficient to state a claim for liability against Officer Weets in his official

capacity

IV.    Claims for Intentional and Negligent Infliction of Emotional Distress

       Johnson' s claims against Officer Weets and the Brookings Police Department for

intentional and negligent infliction of emotional distress are state law claims. A federal district

court has original jurisdiction over § 1983 claims based on federal question jurisdiction under 28

U.S .C. § 1331. Johnson' s state law claims arise out of the same incident and share a common

nucleus of operative fact; as such, this Court could exercise supplemental jurisdiction over these

claims under 28 U.S.C. § 1367 if the claims subject to federal question jurisdiction remain.

However, because Johnson ' s federal claims should be dismissed, this Court appropriately should




                                                 5
decline to maintain jurisdiction over Johnson' s state law claims. 28 U.S.C. § 1367(c)(3). Johnson

can file infliction of emotional distress claims in state court in Brookings County.

V.        Conclusion

          Accordingly, it is hereby

          ORDERED that Johnson' s motions for leave to proceed in forma pauperis, Doc. 3, l 8-

CV-4098-RAL; Doc. 3, 18-CV-4099-RAL; and Doc. 3, 18-CV-4100-RAL, are granted.                It is

further

          ORDERED that Johnson's Complaints, Doc. 1, 18-CV-4098-RAL; Doc. 1, 18-CV-4099-

RAL; and Doc. 1, 18-CV-4100-RAL, are dismissed without prejudice. It is finally

          ORDERED that Johnson' s Motion to Appoint Counsel, Doc. 4, 18-CV-4098-RAL, is

denied, as Johnson's Complaint is being dismissed.



          DATED this ~"'- day of November, 2018.


                                              BY THE COURT:



                                              ROBERTO A.      LANE
                                              UNITED STATES- DISTRICT JUDGE




                                                 6
